Citation Nr: 0201975	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  97-29 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1948 to 
January 1950, and from October 1950 to August 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder.

In a decision issued in August 1999, the Board determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  Thereafter, he filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of 
General Counsel filed a motion for remand and to stay further 
proceedings.  As will be explained in further detail below, 
the motion stated that a remand of this case from the Court 
to the Board was warranted, due to the recent enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In reply, the 
veteran filed a motion requesting that the Court remand this 
case because of substantive errors made by the Board in its 
decision, and not because of the recent enactment of the 
VCAA.  

In May 2001, the Court granted the motion filed by the VA 
Office of General Counsel, vacated the Board's August 1999 
decision, and remanded this case to Board for compliance with 
directives that were specified in that motion.  The case was 
then returned to the Board for further appellate review 
consistent with the Court's Order. 

FINDINGS OF FACT

1.  In a June 1995 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder.

2.  Evidence submitted since the June 1995 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration; it is cumulative of previously 
submitted evidence; and it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The June 1995 rating decision wherein the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2001).

2.  Evidence submitted since the final June 1995 rating 
decision is not new and material; thus, the veteran's claim 
of entitlement to service connection for a back disorder is 
not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect that, in May 
1951, he sustained abrasions to the right chest wall, right 
leg, and buttocks after being thrown against a tank.  

Clinical notes dated in June 1951 reveal that his wounds were 
cleaned and healed with wet soaks, and that no artery or 
nerve involvement was found.  No complaints or findings were 
noted regarding an injury to the back or spine.  Subsequent 
service medical records are also negative for any complaints 
or findings regarding the back or spine.  In a report of 
medical examination completed for separation in August 1951, 
an examiner found the veteran's spine to be normal.

In January 1951, the veteran filed claims of entitlement to 
service connection for shell fragment injuries of the chest 
and left buttock, and for shell fragment injuries to the 
right foot and ankle.  These claims were granted in a March 
1954 rating decision.

During a VA general medical examination conducted in regard 
to his claimed disabilities in March 1954, the veteran 
mentioned that he had been experiencing some trouble in his 
lower back.  No abnormalities or other findings were noted in 
his low back or spine.

Private medical records show that, throughout the 1980's, the 
veteran received treatment for a variety of disabilities.  In 
a medical report dated in 1982, the veteran reported having 
sustained an injury to his back in 1951.  In another medical 
report dated in June 1984, it was noted that the veteran had 
been laid off from work earlier that month after having 
injured his back.  A medical report completed for his 
employer in July 1984 indicated that he had been lifting a 
diesel head from a workbench to a floor when he felt a pop in 
his back.  It was noted that he had a history of a prior 
injury in 1979, but that no surgery was done at that time.  
The examiner noted a diagnosis of lumbosacral strain.  The 
examiner also noted that the veteran's injury had apparently 
occurred on the precise day that he was discharged from 
employment, and that he had apparently been discharged prior 
to injuring his back.

During a VA examination conducted in December 1985, the 
veteran reported that he had injured his back in a fall 
during service.  X-rays of the lumbosacral spine showed 
degenerative changes, with anterior osteophyte formation of 
3, 4, and 5 vertebrae, and considerable degenerative changes 
of the apophyseal joint of 4, 5, and S1 vertebrae.  They also 
revealed mild narrowing of the intervertebral disc between 
L4-5.

In a February 1986 rating decision, the RO denied service 
connection for a back injury.  The RO noted that there was no 
evidence in his service medical records indicating that he 
had sustained any back injury in service, and that there was 
medical evidence showing that he had recently sustained a 
back injury at a job.  The veteran subsequently appealed this 
denial.

In September 1987, the Board denied the veteran's claim of 
entitlement to service connection for a back disorder.  In 
reviewing his claim, the Board found that there was no 
indication in his service medical records that he had 
sustained any injury to his back while in service, and that 
the medical evidence showed that he had not developed a 
permanent back disability until several decades after his 
discharge from service.

In January 1992, the veteran's U.S. Senator obtained service 
records pertaining to the veteran from the National Personnel 
Records Center (NPRC).  These records included sick call 
notations and other personnel records, all of which verified 
that he had been injured in a tank-related accident in May 
1951.  None of these records, however, include any notations 
regarding a back injury.  Instead, they merely refer to 
injuries to his right chest wall, right leg, and buttocks.  
In a cover letter, the NPRC advised the Senator that the 
specific records that were asked for were not on file.  The 
NPRC noted that, if such records had been part of his claims 
folder in July 1973, they could have been destroyed in a fire 
in 1973.  The veteran subsequently submitted these records to 
his U.S. Representative, who then forwarded them to the RO in 
May 1995.


In a June 1995 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a back 
condition.  The RO concluded that the new evidence submitted 
by the veteran did not show that he incurred a chronic back 
disability in service, nor did it show that he developed 
degenerative disease to a compensable degree within one year 
of discharge from service.  The veteran was notified of this 
decision in a letter dated in June 1995.

In November 1996, the veteran's accredited representative, 
acting on behalf of the veteran, filed to reopen his claim of 
entitlement to service connection for a back disorder.  
Thereafter, in a December 1996 letter, the RO advised the 
veteran that his claim had been previously denied in a June 
1995 decision.  The RO explained that in order to reopen his 
claim he would have to submit new and material evidence.

In support of his claim, the veteran subsequently submitted 
copies of numerous private and VA treatment records showing 
that he received treatment for low back and cervical spine 
disabilities since the 1980's.  He also submitted several 
copies of various media accounts of alleged systemic VA and 
governmental problems.

In February 1997, the RO received a statement from CP, who 
indicated that he had served with the veteran at the time of 
the tank accident in May 1951.  CP reported that he witnessed 
the gun carriage basket strike the veteran in the low back 
area.  He indicated that it took four people to pull the 
veteran out of the turret because he could not move his body 
from the waste down.

In an April 1998 clinical note, a VA physician noted that the 
veteran had reported a history of back trauma in 1951.  The 
physician noted that "[t]his certainly is the cause of the 
degenerative joint disease involving the patient's back and 
subsequent pain."



As discussed in the Introduction, the Board determined in an 
August 1999 decision that the veteran had not submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for a back disorder.  Thereafter, the 
veteran filed a timely appeal to the Court.  While the case 
was pending at the Court, the VA Office of General Counsel 
filed a motion for remand and to stay further proceedings.  
The motion stated that a remand of this case from the Court 
to the Board was warranted, due to the recent enactment of 
the VCAA.  

In reply, the veteran's attorney filed a motion requesting 
the Court remand this case on bases other than the recent 
enactment of the VCAA.  Specifically, the attorney asserted 
that the Board had been incorrect in its decision when it 
found that CP was not competent to report on what he had 
witnessed in service.  Although it was acknowledged that CP 
was probably not competent to testify on medical matters, the 
attorney asserted that he was merely offering a description 
of observable facts, which the law permits.  

The attorney also argued that the Board impermissibly 
proceeded to question CP's credibility, which was 
inappropriate because the claim had not been reopened.  In 
addition, the attorney contended that the Board improperly 
dismissed the April 1998 VA physician's notation on that 
basis that it constituted a bare transcription of lay 
history.  The attorney argued that, to the contrary, the 
physician's comments constituted a medical opinion.  In 
support of this argument, the attorney contended that the 
opinion enhanced the history given by the veteran by 
including a diagnosis.

In May 2001, the Court granted the motion filed by the VA 
Office of General Counsel, vacated the Board's August 1999 
decision, and remanded this case to Board so that the VCAA 
could be considered in the first instance.  The case was then 
returned to the Board for further appellate review consistent 
with the Court's Order. 




In an October 2001 letter, the Board informed the veteran's 
attorney that the case had been returned by the Court.  The 
Board advised the attorney that any additional evidence or 
argument should be submitted within 90 days of the date of 
this letter.  The veteran's attorney subsequently submitted a 
brief, in which he essentially restated all of the arguments 
that he raised before the Court.


Analysis

Preliminary matter - VCAA

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board notes in passing that the Court's April 2001 order 
noted no specific defects in the Board's August 1999 
decision. The only basis for remand stated was so that the 
Board could consider the impact of new legislation on the 
veteran's claim.  

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA.  Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This act repeals the 
requirement that a claim be well grounded, and contains new 
provisions pertaining to claims development procedures, 
including notice and assistance to be provided to claimants 
by the RO.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  

More recently VA published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C. § 5103A (West Supp. 2001)).  It was further 
noted, however, that the VCAA also provides that nothing in 
section 5103A precludes VA from providing such assistance as 
the Secretary considers appropriate.  Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. § 5103(g) (West Supp. 2001)).  

Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants trying to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.

In this case, neither the veteran nor his attorney has 
identified any additional records from Federal agencies or 
non-Federal agency sources that have not been obtained and 
which would be pertinent to the present claim.  The Board 
recognizes that the veteran has reported sustaining various 
injuries during service, which are not noted in the service 
medical records presently associated with the claims folder.  
However, it appears that the RO has already requested and 
obtained all available service medical records from the NPRC.  

Therefore, in light of the above, the Board finds that no 
further action is required in order to comply with VA's duty 
to assist under both the VCAA and the new regulations.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

Moreover, by virtue of the SOC and SSOC's issued during the 
pendency of this appeal, the Board believes that the RO 
properly advised the claimant of what the evidence must show 
in order to reopen his service connection claim.  For this 
reason, the Board believes that VA has satisfied its duty 
under both the VCAA and the new regulations to inform the 
veteran and his representative of the information and 
evidence needed to substantiate his claim.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (codified as amended at 38 U.S.C. 
§ 5103); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

The Board recognizes that the NPRC specifically noted the 
possibility that, if some of the veteran's service records 
were missing, such records may have been lost in a fire in 
1973.  

The Board also recognizes that, in a case where the veteran's 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
However, in this case, the Board believes that the evidence 
of record demonstrates that the veteran's service medical 
records, or at least the portion of those records that 
pertain to his alleged back injury, were not destroyed in the 
1973 fire.  

The Board bases this conclusion on the substantial number of 
service medical records in the claims folder that do pertain 
to the tank-related accident that has been described by the 
veteran.  Although these records do not specifically refer to 
the back injury described by the veteran, they do provide a 
detailed description of the nature of his injuries at that 
time and of the treatment that he received following that 
accident.  

Because such a substantial number of service medical records 
pertaining to this accident are associated with the claims 
folder, the Board finds that it is highly unlikely that any 
of the service medical records from this period fell victim 
to the 1973 fire.  Instead, the Board believes that all 
service medical records pertaining to this accident still 
exist, and have been obtained and associated with his claims 
folder.  Accordingly, the Board finds that the Court's 
holdings in O'Hare and Pruitt do not apply in this case.

In summary, the Board finds that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103 and 5103A).  



The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


New and Material Evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.

In June 1995, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a back disorder.  
Because that decision was not appealed within the applicable 
one-year time period, the Board finds that the June 1995 
decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).   Accordingly, the Board 
will proceed to determine whether new and material evidence 
has been submitted to reopen the veteran's claim without 
regard to the new version of 38 C.F.R. § 3.156(a).



Having reviewed the complete record, the Board finds that the 
veteran has not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a back 
disorder.  In the June 1995 rating decision, the RO found 
that his claim should not be reopened because the new 
evidence he had submitted did not show that his chronic back 
disability was incurred in service, nor did it show that 
degenerative joint disease developed to a compensable degree 
within one year of discharge from service.  

The record reflects that, after his representative reported 
that he wished to reopen his claim in a November 1996 
statement, the RO issued a letter to the veteran specifically 
advising him of the need to submit new and material evidence 
to reopen his claim.  To this date, he has not done so.

With respect to the statement of CP, the Board agrees with 
the veteran's attorney that, for the purpose of determining 
whether new and material evidence has been submitted, the 
credibility of this statement must be presumed.  See Justus, 
supra.  However, even assuming that CP did witness the 
veteran being struck in the low back during the tank incident 
in service, CP's statement still does not demonstrate that 
the veteran's chronic back disability is related to that 
incident.  

In Evans, the Court held that, in order to warrant reopening 
a previously and finally disallowed claim, the veteran must 
submit new and material evidence in regard to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  See Evans, 9 Vet. App. at 284.  
In the June 1995 rating decision, the veteran's claim was 
denied in part because the evidence of record at that time 
did not demonstrate that his chronic back disability was 
incurred in service.  Although CP's statement does indeed 
corroborate the veteran's claim that he was struck in the 
back during the tank incident, the statement does not show 
that he incurred his current back disability as a result of 
that incident.  

In fact, even if CP had attempted to claim such a 
relationship, which the Board specifically notes that he did 
not, lay persons are not considered competent to offer 
medical opinions and such evidence would not provide a basis 
on which to reopen a claim for service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992). 

Thus, even though CP's statement does corroborate the 
veteran's assertion that he was struck in the back during 
service, this statement still does in any way suggest that 
his current back disability was incurred as a result of that 
incident.  Therefore, the Board finds that his statement does 
not bear directly and substantially upon the specific matter 
under consideration, that it is cumulative of previously 
submitted evidence, and that it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

With respect to the April 1998 VA physician's notation, the 
Board has considered the argument of the veteran's attorney 
that this statement constitutes more than a bare 
transcription of the lay history provided by the veteran.  
However, the Board finds this argument to be without merit.  
As discussed in detail above, the veteran's attorney contends 
that, because the physician noted a diagnosis in his report, 
this shows that he "enhanced" the veteran's reported history 
with his own medical conclusions.  

However, the Board does not believe that the mere act of 
noting a diagnosis, by itself, serves to show he was basing 
his comment on anything other than the veteran's own report.  
Of more importance to the Board is the fact that there is 
also a complete the lack of any discussion regarding the 
nature of the veteran's in-service injury in the report, and 
only minimal findings noted regarding the nature and severity 
of his current back disability.  


Absent such discussion, the Board is of the opinion that the 
act of merely referring to the veteran's disability as 
degenerative joint disease at one point in the statement does 
not show that the physician sufficiently enhanced the 
veteran's own descriptions of his medical history with 
additional medical comment so as to render the statement 
competent medical evidence.

The Board believes that there is substantial precedent 
supporting its conclusion regarding the April 1998 VA 
physician's opinion.  For example, the Court has held that 
the Board correctly rejected a medical opinion where "the 
conclusion reached by the physician [was] clearly based on 
the history provided by the veteran."  Reonal v. Brown, 5 
Vet. App. 458, 460 (1993);see also See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  

Moreover, the Court has held that a medical opinion based on 
speculation, without supporting clinical evidence, is of no 
probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Board believes that these decisions should be compared 
with the Court's holding in Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  In that case, the examiner did not 
merely transcribe the veteran's statements, but rather 
reviewed the record and arrived at a medical conclusion based 
on the evidence.  The Court thus found that the examiner's 
opinion constituted competent medical evidence.

In short, the Board finds that the April 1998 VA physician's 
notation appears to be based solely upon the veteran's own 
statements regarding his medical history.  For this reason, 
the Board finds that this statement cannot serve to show that 
his current back disability was incurred in service.  



Therefore, the Board further finds that the April 1998 VA 
physician's statement does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

In support of this claim, the veteran has also submitted 
copies of numerous private and VA treatment records showing 
that he received treatment for low back and cervical spine 
disabilities since the 1980's.  However, the evidence of 
record at the time of the June 1995 rating decision already 
showed that he was receiving periodic treatment for a current 
back disability.  Thus, the Board finds these records to be 
cumulative of evidence already associated with the claims 
folder prior to the June 1995 rating decision.  

The veteran has also submitted several copies of various 
media accounts of alleged systemic VA and governmental 
problems.  However, this evidence appears to be completely 
irrelevant to his service connection claim, as it does not in 
any way support his contention that a back disability was 
incurred in service.  The Board therefore finds that these 
accounts do not bear directly and substantially upon the 
specific matter under consideration, and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

In the brief submitted by the veteran's attorney in January 
2002, the attorney argues that the preponderance of the 
evidence of record supports the veteran's claim of 
entitlement to service connection for a back disability.  
However, as acknowledged by the attorney in the text of the 
brief, the Board may only address the merits of the veteran's 
claim after it has been determined that new and material 
evidence has been submitted to reopen the claim.  See Hodge, 
supra.  Thus, because the Board has determined that new and 
material evidence to reopen his claim has not been submitted 
in this case, a discussion of the merits of his case is not 
warranted.

In summary, to date the veteran has submitted no additional 
evidence that would tend to show that his claimed back 
disability was incurred in or aggravated by service.  
Therefore, the Board finds that the additional evidence which 
was submitted by the veteran as to these matters is merely 
cumulative of previously submitted evidence, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the claim of entitlement to 
service connection for a back disorder is not reopened.  The 
benefit sought on appeal remains denied.


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a back disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

